Case 20-41308            Doc 46    Filed 03/10/20 Entered 03/10/20 15:18:08          Main Document
                                                Pg 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                                            )   Case No.: 20-41308-659
                                                  )   Honorable Kathy A. Surratt-States
FORESIGHT ENERGY, LP, et al.                      )   Chapter 11
                                  Debtors.        )   (Joint Administration Requested)
                                                  )
                                                  )

     ENTRY OF APPEARANCE AND REQUEST FOR COPIES OF ALL PLEADINGS,
                         NOTICES AND ORDERS
         COMES NOW Thomas H. Riske, pursuant to Bankruptcy Rule 9010(b) and hereby enters

his appearance as counsel for Javelin Global Commodities (UK) Ltd. Listed below is the additional

information required by Bankruptcy Rule 9010(b):

                                             Thomas H. Riske, Esq.
                                           Carmody MacDonald P.C.
                                      120 South Central Avenue, Ste. 1800
                                           St. Louis, Missouri 63105
                                              Tel: (314) 854-8600
                                              Fax: (314) 854-8660
                                      Email: thr@carmodymacdonald.com

         Pursuant to Bankruptcy Rule 2002, Counsel also respectfully requests that copies of all

documents, including but not limited to, notices, pleadings, proposed orders and orders which are

filed with the Court, or mailed, telecopied or otherwise transmitted or delivered to creditors, parties

in interest, or to the Debtor be mailed to Counsel at the above address.




{20039/00000/2796797.DOC.}                    1
Case 20-41308            Doc 46   Filed 03/10/20 Entered 03/10/20 15:18:08     Main Document
                                               Pg 2 of 2



                                       Respectfully submitted,

                                       CARMODY MACDONALD P.C.

                                       By: /s/ Thomas H. Riske
                                           THOMAS H. RISKE (#61838)
                                           120 S. Central Avenue, Suite 1800
                                           St. Louis, Missouri 63105
                                           (314) 854-8600
                                           (314) 854-8660 – FAX

                                           ATTORNEY      FOR     JAVELIN              GLOBAL
                                           COMMODITIES (UK) LTD.



                                       CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing document was served by ECF
electronic noticing on this 10th day of March , 2020, upon all counsel of record.


                                                       /s/ Thomas H. Riske




{20039/00000/2796797.DOC.}                   2
